Citation Nr: 1449393	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Texas Army National Guard from March 1990 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding is associated with the Virtual VA file.  

The remainder of the documents in Virtual VA are irrelevant to the issue on appeal or duplicative of records contained in the paper claim file.  The Veterans Benefits Management System (VBMS) does contain any records in this case.

The merits of the underlying claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the appellant's claim of service connection for a low back disorder.  The appellant was informed of that decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of that determination.

2.  In a July 2004 rating decision, the appellant's request to reopen the claim for entitlement to service connection for a low back disorder was denied.  The appellant was notified of his appellate rights, but he did not timely appeal the decision.  There was also no new and material evidence received in the year following the issuance of the decision.

3.  The evidence received since the July 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the appellant's claim to reopen his claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.304, 20.1103 (2014).

2.  Evidence received since the July 2004 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a low back disorder in a September 1991 rating decision.  In particular, the RO determined that that the appellant's low back disorder existed prior to service and was not aggravated by his military service.  The appellant was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

The appellant later sought to reopen the previously denied service connection claim in March 2004; however, the RO denied reopening the claim in a July 2004 rating decision because new and material evidence was not submitted.  The appellant was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision.  Therefore, the July 2004 rating decision became final.

The appellant's request to reopen the claim for service connection for a back disorder was also denied in a December 2011 rating decision.  Although he did not appeal that decision, he did submit additional evidence within one year following notification.  Specifically, he submitted private medical records showing that he reported that his low back pain began in 1990 during drill in the military.  This evidence constituted new and material evidence because it addressed the basis of the prior denial (i.e., the lack of a nexus with service).  Therefore, the December 2011 decision did not become final, and the present claim is a continuation of the July 2011 request to reopen.  38 C.F.R. § 3.16(b), Voracek v. Skinseki; 421 F.3d 1299 (2009); Bond v. Shinseki, 659 F.3e 1362 (2011).

The evidence received since the July 2004 rating decision is also new and material.  During the July 2013 hearing, the appellant testified that he did not have a preexisting condition and that he injured his back in service.  See Board Hearing Transcript (Tr.) pages 4-6.  The appellant is competent to attest to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

The appellant has contended that his low back disorder was incurred during a period of ACDUTRA.  In particular, he has claimed that he sustained a low back injury in March 1990 when he was lifting a mop bucket full of water.  See August 1990 Claim; Tr. page 5.  

The appellant's service treatment records indicated that he had a history of low back pain due to being tackled during a football game.  They also note that the pain from this injury lasted two to three days and presented no problem thereafter until March 1990.  

Post-service, the appellant sustained a workplace injury to his lower back in June 2003.  See June 2003 Fairview Health Center medical record.

The Board notes that the appellant served in the Texas Army National Guard.  See DD 214.  National Guard service can impact the applicability of evidentiary presumptions to the claim.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d). 

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in line of duty, the claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").

In this case, the appellant did not have active duty military service, and he does not have any service-connected disabilities from his period of ACDUTRA.  As a result, the presumption of soundness as outlined in 38 C.F.R. § 3.304(b) does not apply.

The appellant was afforded a VA examination in connection with this claim in April 2012.  However, the questions provided for the examiner to consider in his opinion were based on the incorrect premise that the presumption of soundness applies to this claim and that the appellant was contending that his low back disorder pre-existed his service.  See April 2012 VA Examination, pages 14-16, 18.           

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary. 

Moreover, although it is evident that the appellant served in the Texas Army National Guard, the record lacks information as to whether his service was state controlled and under Title 32 of the U.S. code, under Title 10 of the U.S. Code, or whether he was called into federal service by the President of the United States.  On remand, the AOJ should clarify this matter.

The appellant also submitted evidence in March 2004 associated with a worker's compensation claim with the Texas Worker's Compensation Commission that was filed after his June 2003 workplace injury.  However, it is unclear whether all of the records relevant to the claim have been included in the claims file.  The Board finds that these records should be requested in accordance with the duty to assist.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the appellant's military records as well as any orders issued by the Texas Army National Guard and determine whether the appellant's active service with the Texas Army National Guard from march 1990 to June 1990 was state-controlled and under Title 32 of the U.S. Code, under Title 10 of the U.S. Code, or whether the appellant was formally called into Federal service by the President of the United States.  

All such available records should be associated with the claims file.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records. 

2.  The AOJ should obtain the appellant's complete worker's compensation file from the Texas Worker's Compensation Commission associated with his June 2003 workplace injury, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder since October 2011.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the Michael E. DeBakey VA Medical Center dated since April 2012.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay assertions.

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.
 
The examiner should address whether the appellant had a back disorder that preexisted his period of ACDUTRA from March 1990 to June 1990 or whether his condition resolved after his football injury that had occurred prior to service.  

If the examiner finds that the appellant had a preexisting back disorder, he or she should state should state whether the disorder worsened in severity during ACDUTRA.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

If the examiner determines that the appellant did not have a preexisting back disorder, he or she should indicate whether it is at least as likely as not that the appellant's back disorder first manifested during his period ACDUTRA from March 1990 to June 1990 or is otherwise causally or etiologically to his military service. 

In rendering his or her opinion, the examiner should also address the fact that the Veteran sustained a workplace injury to his back in June 2003.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


